t c memo united_states tax_court gloria pomerantz petitioner v commissioner of internal revenue respondent docket no 5218-05l filed date richard e preston and suyeun jacqueline pyun for petitioner jeffrey gold for respondent memorandum opinion armen special_trial_judge this collection review case is before the court on respondent’s motion for summary_judgment as explained in detail below we shall grant respondent’s motion all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background gloria pomerantz petitioner is an attorney petitioner timely filed form sec_1040 u s individual_income_tax_return for and respondent subsequently initiated an examination of petitioner’s returns for those years on date petitioner executed and submitted to respondent a form_2848 power_of_attorney and declaration of representative appointing allan serchay mr serchay identified as a certified_public_accountant to act as her representative with regard to federal_income_tax matters for through paragraph of the form_2848 states acts authorized the representatives are authorized to receive and inspect confidential tax information and to perform any and all acts that i we can perform with respect to the tax matters described on line for example the authority to sign any agreements consents or other documents the authority does not include the power to receive refund checks see line below the power to substitute another representative the authority to execute a request for a tax_return or a consent to disclose tax information unless specifically added below or the power to sign certain returns the remainder of paragraph of the form_2848 which allows a taxpayer to list specific additions or deletions to the acts that the representative is authorized to perform is blank on date mr serchay executed on petitioner’s behalf a form_4549 income_tax examination changes consenting to the immediate_assessment and collection of increased taxes interest and fraud penalties for petitioner’s taxable years and pursuant to that consent respondent assessed the following amounts on date additional tax dollar_figure dollar_figure fraud_penalty dollar_figure dollar_figure interest dollar_figure dollar_figure on that same date respondent sent petitioner a notice of balance due ie a notice_and_demand for payment in the interim on date petitioner submitted to respondent an offer-in-compromise on the basis of doubt as to collectibility with regard to her tax_liabilities for and petitioner offered to pay dollar_figure to respondent within days of her offer respondent rejected petitioner’s offer-in- compromise after concluding that she had sufficient equity in her residence to pay the taxes in dispute at some point during the summer of petitioner executed a new form_2848 appointing alvin brown mr brown to serve as her representative with regard to her income_tax liabilities for and on date respondent filed a notice_of_federal_tax_lien at the county courthouse in broward county florida with regard to petitioner’s unpaid liabilities for and on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and the lien notice in response to the lien notice mr brown submitted to respondent a timely request for an administrative hearing on date petitioner submitted to respondent form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for business on date settlement officer elsie stewart of respondent’s appeals_office in plantation florida held a telephonic conference with mr brown and petitioner regarding petitioner’s case mr brown asserted that the assessments for and should be abated because they were incorrect entered without issuance of a statutory_notice_of_deficiency and entered after the expiration of the normal 3-year period of limitations on date respondent’s appeals_office mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the notice_of_federal_tax_lien against petitioner on date petitioner timely filed with the court a petition challenging respondent’s notice_of_determination petitioner alleged in the petition that respondent erred in determining that she could not challenge the existence or amount at the time that the petition was filed petitioner resided in ft lauderdale fla of her outstanding liabilities for and during the collection review process after filing an answer to the petition respondent filed a motion for summary_judgment petitioner filed an opposition to respondent’s motion this matter was called for hearing at the court’s date motions session held in washington d c counsel for both parties appeared at the hearing and offered argument in respect of respondent’s motion following the hearing petitioner filed a supplement to her opposition discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 the record reflects that there is no genuine issue as to any material fact and that respondent is entitled to judgment as a matter of law federal_tax_lien sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 however sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor 118_tc_572 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 sec_6320 also provides that the person may request administrative review of the matter in the form of an appeals_office hearing sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 imposes on the appeals_office an obligation to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the person may raise at the hearing any relevant issue relating to the unpaid tax including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 provides that the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the person did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioner asserts that the appeals_office erred in denying her an opportunity to challenge her underlying liabilities for and because she did not receive a notice_of_deficiency for those years and she was never given a full and fair opportunity to contest her liability for additions to tax for fraud for those years we disagree as previously discussed sec_6330 provides that the person may raise at the hearing challenges to the existence or amount of the underlying tax_liability if the person did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the record in this case reflects that although petitioner did not receive a statutory_notice_of_deficiency for and she did in fact have a prior opportunity to dispute her liability for those years in particular mr serchay petitioner’s duly appointed representative executed form_4549 consenting to the immediate_assessment and collection of the income taxes fraud penalties and interest that respondent assessed and is attempting to collect from petitioner it is well settled that for purposes of sec_6330 a taxpayer who has signed a form 4549-cg waiving her right to challenge the proposed assessments should be deemed to have had an opportunity to dispute her tax_liabilities and is thereby precluded from challenging those tax_liabilities 124_tc_223 see 117_tc_324 under the circumstances petitioner is deemed to have had a prior opportunity to dispute her liabilities for and within the meaning of sec_6320 and therefore she is not entitled to challenge the existence or amount of her liabilities for those years during the collection review process to the extent that petitioner seeks to raise the affirmative defense of the normal 3-year period of limitations under sec_6501 we observe that sec_6501 provides an exception to the period of limitations ie in the case of fraud additional tax may be assessed at any time regardless the pleading of the statute_of_limitations by petitioner constitutes a challenge to the underlying tax_liability which challenge is barred because she is deemed to have had an opportunity to dispute such tax_liability 119_tc_140 golden v commissioner tcmemo_2005_170 conclusion petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account moreover petitioner has failed to make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination to reflect the foregoing an order granting respondent’s motion for summary_judgment and decision will be entered
